Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Marion et al. US 5,776,320. Marion teaches a reactive distillation process in which: the reactants, which may be diluted with a diluent, one of the reactants possibly being in excess, are introduced to at least one level in a reactive distillation column which includes: (a) at least one catalytic reaction zone including at least one catalytic bed comprising the catalyst; (b) at least one distillation zone, or lower distillation zone, located below the said catalytic zone; (c) at least one further distillation zone, or upper distillation zone, located above the said catalytic zone;    the distillation conditions are maintained so as to have a liquid phase and a vapour phase in the reactive distillation zone; a major portion of the liquid is circulated from bottom to top through the catalyst in the catalytic zone; a major portion of the vapour is circulated from bottom to top in the catalytic zone, so that said vapour is in practically no contact with the catalyst; a portion of the desired product is recovered;  and a portion of any diluent and the reactants is recovered; the process being characterized in that: the major portion of the liquid from the upper distillation zone is collected by at least one collecting means so that the liquid arrives in a substantially central zone of the catalytic zone, below each catalytic bed of the catalytic zone, with substantially no contact with the catalyst; the major portion of the liquid is circulated substantially radially below said catalytic bed by at least one substantially radial circulation means so as to introduce the liquid into at least one liquid distribution zone; the major portion of the liquid is recovered after its passage through the catalytic bed by at least one liquid overflow means, so that the liquid overflows into the lower distillation zone.
The prior art does not teach or fairly suggest a process where a reactive distillation section is operated at a relative column head pressure in the reflux zone of between 0.3 and 0.5 MPa, a column head temperature in the reflux zone of between 40°C and 60°C and a molar reflux ratio of between 1.8 and 2.2, said reactive distillation section is fed with said olefinic feedstock in the fractionation zone of the column and with alcohol feedstock in the reflux zone, such that the mole ratio of the primary alcohol introduced relative to the tertiary branched olefins, having a number of carbon atoms of less than or equal to (n+1), of the olefinic feedstock is between 0.8 and 1.1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/           Primary Examiner, Art Unit 1772